Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (United States Patent Application Publication US 2013/0332758), hereinafter Sasaki, in view of ONO et al. (United States Patent Application Publication US 2012/0182567), hereinafter ONO, and further in view of SASAGAWA (United States Patent Application Publication US 2016/0109917), hereinafter SASAGAWA.

Regarding claim 1, Sasaki teaches a clock management circuit that is coupled to the first control circuit and limits supply of a first clock signal to the first control circuit until the first power is supplied and limits supply of a second clock signal to the second control circuit until the second power is supplied; (Fig. 2 “Vdda”, “CLK_EN”, “CLK_G”. As shown in Fig. 2, “Vdda” is supplied at the beginning of T2, which causes a “P_RDY” and “CLK_EN,” while the clock signal, “CLK,” supplied from a system clock ([0044]) is deactivated. Thus, the clock signal is limited or deactivated until “CLK_EN” as shown in Fig. 2. Then, as shown in Fig. 2 “CLK_G,” the clock signal is supplied. As shown in Fig. 5 and [0058], the clock signals for N sub-modules 100 of the semiconductor integrated circuits are individually controlled by “a CLK control unit 903 to be supplied to the respective sub-modules.” One of the sub-modules 100 in Fig. 5 is interpreted as a first control circuit. And one of other sub-modules in Fig. 5 is interpreted as a second control circuit. For each of the first and second control circuits, the clock signals are limited until the first and the second power set by “a setting unit 901,” is supplied to the first and the second control circuits, as discussed above and shown in Fig. 2 and [0059]. Furthermore, the control of the clock signals for the first control circuit by the clock management circuit or a clock control unit is interpreted as the clock management circuit is coupled to the first control circuit.) and 
a reset cancellation management circuit that is coupled to the second control circuit limits supply of a first reset cancellation signal to the first control circuit until operation using the first clock signal starts and limits supply of a second reset cancellation signal to the second control circuit until operation using the second clock signal starts. (Fig. 2 “P_RST” [0039] “In addition to sending the clock enable signal, the reset operation setting unit 105 sends to the power supply control target unit 101 a reset signal (indicated as P RST) only for a set period of time to carry out an initialization operation.” As shown in Fig. 2, a reset signal “P_RST” is supplied at the beginning of T4 or at the end of T3, which after supplying the clock signal, CLK_G. [0058] “An RS control unit 904 individually controls reset signals to be supplied to the respective sub-modules.” As discussed above, each of the first and second control circuits are interpreted as sub-modules. Furthermore, the reset signals, P_RST, which is interpreted as a first reset cancellation signal and a second reset cancellation signal, for each sub-modules or each control circuit, are controlled as shown in Fig. 2. Thus, the supply of the first reset cancellation signal and the second reset cancellation signal are limited until the end of T3, which is until operation using the first and second clock signals start for the first and second control circuit. As shown in Fig. 2, each of control circuit is connected to the reset control unit, which is interpreted as a reset cancellation management circuit is coupled to the second control circuit.) 
wherein supply of the first clock signal is controlled by a first enable signal line, and supply of the second clock signal is controlled by a second enable signal line. (Fig. 10A “P_RDY”, [0039] “In response to receiving an active power ready signal, the reset operation setting unit 105 sends to a gating clock buffer 106 a clock enable signal (indicated as CLKEN) to cancel gating.” [0046] “The reset operation setting unit 105 of this embodiment activates CLK_EN with the power supply state determination unit 104 activating a power ready signal (P RDY) as a trigger to carry out an initialization operation for a preset period (the number of cycles).” [0058] “A CLK control unit 903 individually controls clocks to be supplied to the respective sub-modules.” A clock signal is controlled by a “P_RDY” signal, which is interpreted as enable signal line. The clock signal is provided when the P_RDY is received by sending a clock enable signal. Thus, the supply of the clock signal is controlled by the P_RDY or a enable signal line. Furthermore, as discussed above, the clock signals for each of sub-modules or the first clock signal and the second clock signal are individually controlled, which is interpreted as each of the sub-modules is controlled by individual enable signal line such as “P_RDY”. Thus, the “P_RDY” line for the first clock signal of the first control circuit is interpreted as supply of the first clock signal is controlled by a first enable signal line. And, the “P_RDY” line for the second clock signal of the second control circuit is interpreted as supply of the second clock signal is controlled by a second enable signal line.) 
However, Sasaki does not teach a clock management circuit that is coupled to the first control circuit and operates while receiving continuous power and a reset cancellation management unit that operates while receiving continuous power. 
SASAGAWA teaches a clock management circuit operates while receiving continuous power ([0043] “The power supply unit PSU converts external power voltage applied from an external power source VC into a predetermined power voltage, and supplies converted power voltage VCO to each of components (11 to 13).” As shown in Fig. 1, power, VCO is supplied to first power control circuit that generates and controls the clock signal, CK. While receiving continuous power of VCO, a clock management unit operates to control the clock signal.) and a reset cancellation management circuit that operates while receiving continuous power. (Fig. 2 “Latch circuit 122”, “Reset IC 112-1”[0071] “The reset IC (reset module) 122-1 is operated by the internal power voltage VCC applied from the feed circuit 121, and outputs a reset signal RE to a reset terminal (Reset) of the flip-flop circuit 122-2.” Also, the latch circuit comprising the reset IC receives the continuous power VCO when operating, which is interpreted as a reset cancellation management circuit operates while receiving continuous power.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki by incorporating the teaching of SASAGAWA of the supply of continuous power to the clock management circuit and the reset cancellation management circuit that operate. They are directed toward controlling power and clock signals. During operation, the stability of power to each component is essential. By supplying continuous power to the clock management circuit and the reset cancellation management circuit during operation, the operation to control clock signals and the reset signals are protected from the power loss. Therefore, it would be advantageous to incorporate the teaching of ONO of the supply of continuous power to the clock management circuit and the reset cancellation management circuit that operate in order to ensure the stability of 
However, Sasaki in view of SASAGAWA does not teach a first control circuit that operates while receiving first power and executes device-independent control; and a second control circuit that operates while receiving second power and controls a device on a basis of a command from the first control circuit.
ONO teaches a first control circuit that operates while receiving first power and executes device-independent control; (“SYSTEM CONTROL UNIT” 8 in Fig. 1, [0077] “upon receiving print job data by the system control unit 8 from an external device via the external LAN 12, the above-described ASIC provided for the system control unit 8 shifts the system control unit control circuit 98 from the CPU OFF state to the power ON (5 V) state. Then, the system control unit control circuit 98 starts communication negotiation with the external device.” A first control circuit is interpreted as a system control unit. As the system control unit or the first control circuit start communication negotiation with the external device, which is interpreted as executes device-independent control. Furthermore, during operation such as communication and receiving print job data, the system control unit receives a power such as 5V or the power ON state, which is interpreted as operates while receiving first power.)
a second control circuit that operates while receiving second power and controls a device on a basis of a command from the first control circuit; ([0079] “When a predetermined amount of print job data is stored by the communication mechanism, the system control unit controller 98 sends by broadcasting a command (job start command) to start performing image forming processing (job) on the stored print job data (image data) to the other units via the internal LAN 10.” [0081] “upon receiving the job start command from the system control unit 8, the image forming controller 92 shifts the power mode of the image forming unit 2 from the power OFF state to the power ON (24 V) state, thereby turning ON the mechanism system 23 (see FIG. 3) of the image forming unit 2 to start the image forming pre-operation (starting the job).” A second control circuit is interpreted as the image forming controller 92, as shown in Fig. 2. [0039] “the image forming controller 92 is connected to the unit LAN 21. The image forming controller 92 includes a CPU 921 for controlling the image forming controller 92 and a command filter 922 connected to the internal LAN 10 so as to filter commands obtained from the internal LAN 10.” The image forming controller receives 24 V in the power ON state, which is interpreted as operates while receiving second power, to start the image forming pre-operation or starting the job based on the command from the system control unit, which is interpreted as controls a device on a basis of a command from the first control circuit.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki in view of SASAGAWA by incorporating the teaching of ONO of the system control unit ONO of the system control unit that operates while receiving first power and executes device-independent control and the image forming control circuit that operates while receiving second power and controls a device on a basis of a command from the system control unit in order to reduce power consumption of the apparatus.

Regarding claim 2, Sasaki in view of SASAGAWA by incorporating the teaching of ONO teaches all the limitations of the information processing apparatus according to claim 1, as discussed above.
Sasaki, as modified above, further teaches wherein supply of the first clock signal and the second clock signal is controlled by a single enable signal line. (Fig. 5 “CLK CONTROL UNIT” 903 to 902. As shown in Fig. 5, a single line from the CLK control unit or a common signal line, which controls the clock signals as discussed above, is used to supply the first clock signal and the second clock signal.) 

Regarding claim 3, Sasaki in view of SASAGAWA by incorporating the teaching of ONO teaches all the limitations of the information processing apparatus according to claim 2, as discussed above.
Sasaki, as modified above, further teaches wherein the first reset cancellation signal and the second reset cancellation signal are supplied through a common signal line. (Fig. 5 “RS control unit” 904 to 902. As shown in Fig. 5, a single line from the RS control unit or a common signal line, which controls the reset signals as discussed above, is used to supply the first reset cancellation signal and the second reset cancellation signal.)

Regarding claim 5, Sasaki in view of SASAGAWA by incorporating the teaching of ONO teaches all the limitations of the information processing apparatus according to claim 4, as discussed above.
Sasaki, as modified above, further teaches wherein supply of the first clock signal and supply of the second clock signal are individually controlled; ([0058] “A CLK control unit 903 individually controls clocks to be supplied to the respective sub-modules.” As discussed above, sub-modules are interpreted as the first control circuit and the second control circuit. Furthermore, the first clock signal and the second clock signals for respective control circuit is controlled individually.) and the first reset cancellation signal and the second reset cancellation signal are supplied through a common signal line. ([0058] “An RS control unit 904 individually controls reset signals to be supplied to the respective sub-modules.” The reset signals for each control circuit or sub-module, which is interpreted as first reset cancellation signal and the second reset cancellation signal, are individually controlled.) 

Regarding claim 6, Sasaki in view of SASAGAWA by incorporating the teaching of ONO teaches all the limitations of the information processing apparatus according to claim 4, as discussed above.
Sasaki, as modified above, further teaches wherein supply of the first clock signal and supply of the second clock signal are controlled at individual timings; ([0058] “A CLK control unit 903 individually controls clocks to be supplied to the respective sub-modules.” As discussed above, sub-modules are interpreted as the first control circuit and the second control circuit. The first clock signal and the second clock signals for respective control circuit is controlled individually. Thus, timing for each clock signal is individually controlled since the timing or the time to start supplying power supply for each sub-module or each control circuit, which triggers the clock signals, is controlled individually.) and the first reset cancellation signal and the second reset cancellation (As shown in Fig. 7A, the P_RST, which is interpreted as a signal line for the reset cancellation signal, is supplied to 101. As discussed above, each sub-module or each control circuit is controlled individually. Thus, each individual signal line for the first reset cancellation signal and the second reset cancellation signal is interpreted as individual signal lines of P_RST.) 

Regarding claim 8, Sasaki in view of SASAGAWA by incorporating the teaching of ONO teaches all the limitations of the information processing apparatus according to claim 1, as discussed above.
Sasaki, as modified above, further teaches wherein at least one of the clock management circuit and the reset cancellation management circuit is provided outside the first control circuit and the second control circuit. (As shown in Fig. 5, the boxes representing the clock control unit and RS control unit, which are interpreted as the clock management circuit and the reset cancellation management circuit, are outside of 902 including sub-modules, which are interpreted as the first control circuit and the second control circuit.) 

Regarding claim 10, Sasaki in view of SASAGAWA by incorporating the teaching of ONO teaches all the limitations of the information processing apparatus according to claim 1, as discussed above.
SASAGAWA further teaches wherein in a case where an external substrate that operates while receiving the first power is connected to the first control circuit, (As shown in Fig. 5, “power controlled module 13,” which is interpreted as an external substrate, operates while receiving VCO, which is interpreted as operates while receiving the first power. As shown in Fig. 5, the “power controlled module 13” are connected to “first power controller” through VCO, TS, CS1, CK, and CS2, which is interpreted as an external substrate is connected to the first control circuit.) the clock management circuit limits supply of the first clock signal to the substrate until the first power is supplied, (As shown in Fig. 6, the clock signal CK is triggered by CS1, which is also triggered by TS. As shown in Fig. 5, the first power VCO is supplied to the first power controller comprising a power control circuit 112, which controls the first clock signal to the substrate. Without the supply of the first power, VCO, the power control circuit or the circuit management circuit is not operating, which results the clock management circuit to limit the supply of the first clock signal to the substrate until the beginning of the operation by supplying the first power.) and the reset cancellation management circuit limits supply of the first reset cancellation signal to the substrate until operation of the first control circuit starts. (As shown in Fig. 2, “CS1” from the first control circuit or the first power controller triggers the “CS2” supplied to the substrate, which is interpreted as limits supply of the first reset cancellation signal to the substrate. “CS2” is controlled in a latch circuit 122A and 122B, which is interpreted as the reset cancellation management unit. “CS1” is supplied after power control circuit 112 starts operating, which is interpreted as limits supply of the first reset cancellation signal to the substrate until operation of the first control circuit starts.) 

Regarding claim 16, ONO teaches a first control circuit that operates while receiving first power and executes device-independent control; (“SYSTEM CONTROL UNIT” 8 in Fig. 1, [0077] “upon receiving print job data by the system control unit 8 from an external device via the external LAN 12, the above-described ASIC provided for the system control unit 8 shifts the system control unit controller 98 from the CPU OFF state to the power ON (5 V) state. Then, the system control unit controller 98 starts communication negotiation with the external device.” A first control circuit is interpreted as a system control unit. As the system control unit or the first control circuit start communication negotiation with the external device, which is interpreted as executes device-independent control. Furthermore, during operation such as communication and receiving print job data, the system control unit receives a power such as 5V or the power ON state, which is interpreted as operates while receiving first power.)
a second control circuit that operates while receiving second power and controls a device on a basis of a command from the first control circuit; ([0079] “When a predetermined amount of print job data is stored by the communication mechanism, the system control unit controller 98 sends by broadcasting a command (job start command) to start performing image forming processing (job) on the stored print job data (image data) to the other units via the internal LAN 10.” [0081] “upon receiving the job start command from the system control unit 8, the image forming controller 92 shifts the power mode of the image forming unit 2 from the power OFF state to the power ON (24 V) state, thereby turning ON the mechanism system 23 (see FIG. 3) of the image forming unit 2 to start the image forming pre-operation (starting the job).” A second control circuit is interpreted as the image forming controller 92, as shown in Fig. 2. [0039] “the image forming controller 92 is connected to the unit LAN 21. The image forming controller 92 includes a CPU 921 for controlling the image forming controller 92 and a command filter 922 connected to the internal LAN 10 so as to filter commands obtained from the internal LAN 10.” The image forming controller receives 24 V in the power ON state, which is interpreted as operates while receiving second power, to start the image forming pre-operation or starting the job based on the command from the system control unit, which is interpreted as controls a device on a basis of a command from the first control circuit.)
Sasaki teaches a first management circuit (“100” in Fig. 1 and Fig. 5) that is coupled to the first control circuit and limits supply of a first clock signal to the first control circuit until the first power is supplied and limits supply of a first reset cancellation signal to the first control circuit until operation using the first clock signal (As discussed above in the claim 1, the semiconductor integrated circuit 100 in Fig. 1 teaches limiting supply of the clock signal until the power supply Vdd as shown in Fig. 2. Then, until T3 to supply the clock signal and stable power to start operations, the supply of P_RST is limited. Furthermore, the control of the clock signals for the first control circuit by the clock management circuit or a clock control unit is interpreted as the clock management circuit is coupled to the first control circuit.) and 
a second management circuit (“100” in Fig. 1 and Fig. 5) that is coupled to the second control circuit and limits supply of a second clock signal to the second control circuit until the second power is supplied and limits supply of a second reset cancellation signal to the second control circuit until operation using the second clock signal starts. (As shown in Fig. 5, the plurality of the semiconductor integrated circuit 100 are included in 902. As discussed above, the semiconductor integrated circuit 100 performs limiting supply of the clock signal and limiting supply of a reset cancellation signal until operation using the operation using the clock signal starts. Furthermore, as discussed above and disclosed in [0058]-[0059], each of 100 is individually controlled, which teaches a second clock signal and a second reset cancellation. Since each of 100 is separated as shown in Fig. 5, each 100 comprises management circuit as shown in Fig. 1. As shown in Fig. 2, each of control circuit is connected to the reset control unit, which is interpreted as a reset cancellation management circuit is coupled to the second control circuit.) 
(Fig. 10A “P_RDY”, [0039] “In response to receiving an active power ready signal, the reset operation setting unit 105 sends to a gating clock buffer 106 a clock enable signal (indicated as CLKEN) to cancel gating.” [0046] “The reset operation setting unit 105 of this embodiment activates CLK_EN with the power supply state determination unit 104 activating a power ready signal (P RDY) as a trigger to carry out an initialization operation for a preset period (the number of cycles).” [0058] “A CLK control unit 903 individually controls clocks to be supplied to the respective sub-modules.” A clock signal is controlled by a “P_RDY” signal, which is interpreted as enable signal line. The clock signal is provided when the P_RDY is received by sending a clock enable signal. Thus, the supply of the clock signal is controlled by the P_RDY or a enable signal line. Furthermore, as discussed above, the clock signals for each of sub-modules or the first clock signal and the second clock signal are individually controlled, which is interpreted as each of the sub-modules is controlled by individual enable signal line such as “P_RDY”. Thus, the “P_RDY” line for the first clock signal of the first control circuit is interpreted as supply of the first clock signal is controlled by a first enable signal line. And, the “P_RDY” line for the second clock signal of the second control circuit is interpreted as supply of the second clock signal is controlled by a second enable signal line.) 
SASAGAWA teaches a first management circuit that operates while receiving continuous power ([0043] “The power supply unit PSU converts external power voltage applied from an external power source VC into a predetermined power voltage, and supplies converted power voltage VCO to each of components (11 to 13).” As shown in Fig. 1, power, VCO is supplied to first power controller that generates and controls the clock signal, CK. While receiving continuous power of VCO, a clock management circuit operates to control the clock signal.) and a second management circuit that operates while receiving continuous power. (Fig. 2 “First power controller” 11 and “Second power controller” 12 receive VCO during operation.)

Regarding claim 17, the claim 17 does not further teach or define the limitation over the limitations recited in the rejected claim 1 above. Therefore, Sasaki in view of ONO, and further in view of SASAKAWA teaches all the limitations of the claim 17.

Claims 7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of ONO and further in view of SASAKAWA as applied to claims 1 and 4 above, and further in view of Shinto (United States Patent Application Publication US 2007/0208963), hereinafter Shinto.

7, Sasaki in view of ONO and further in view of SASAKAWA teaches all the limitations of the information processing apparatus according to claim 4, as discussed above.
Sasaki, as modified above, further teaches the first reset cancellation signal and the second reset cancellation signal are supplied through a common signal line. (Fig. 5 “RS control unit” 904 to 902. As shown in Fig. 5, a single line from the RS control unit or a common signal line, which controls the reset signals as discussed above, is used to supply the first reset cancellation signal and the second reset cancellation signal.)
However, Sasaki in view of ONO and further in view of SASAKAWA does not teach wherein supply of the first clock signal and supply of the second clock signal are controlled at a common timing.
Shinto teaches wherein supply of the first clock signal and supply of the second clock signal are controlled at a common timing. (As shown in Fig. 6, the clock signals for modules A-E are controlled to change the frequency of the clock signal together at the same timing, which is interpreted as supply of the first clock signal and supply of the second clock signal are controlled at a common timing.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki in view of ONO and further in view of SASAGAWA by incorporating the teaching of Shinto to control the supply of the first clock signal and the supply of the second signal at the Shinto to control the supply of the first clock signal and the supply of the second signal at the common timing for synchronization of the clock signals.

Regarding claim 9, Sasaki in view of ONO and further in view of SASAGAWA teaches all the limitations of the information processing apparatus according to claim 8, as discussed above.
Shinto further teaches wherein the clock management circuit (Fig. 1 and 4 “Module A” 109 and 909. A module A controls the clock signals for other modules B-E, which is interpreted as the clock management as shown in Fig. 2, 3 5, and 6. A module A is interpreted as the clock management circuit is modularized.) and the reset cancellation management circuit are modularized. (Fig. 1 and 4 “Module A” 109 and 909 and MUX “905”. The module A, frequency dividers 915-917, and MUX 905 as shown in Fig. 4 with the frequency selecting signal from the module A to MUX is interpreted as the reset cancellation management circuit. The module A, frequency dividers 915-917, and MUX 905 are comprised in LSI 914, which is a semiconductor chip. As well known in the art, LSI or a semiconductor chip is designed for modularity.)  

Regarding claim 11, Sasaki in view of ONO and further in view of SASAKAWA teaches all the limitations of the information processing apparatus according to claim 1, as discussed above.
Shinto further teaches wherein the clock management circuit limits supply of the first clock signal and supply of the second clock signal until supply of both of the first power and the second power starts; (Fig. 5 & Fig. 6, As shown in Fig. 5, “S201”, the clock signals are supplied after supplying the power to modules A-E, which is interpreted as limits supply of the first clock signals and supply of the second clock signal until supply of both the first and the second power starts.) and
 the reset cancellation circuit limits supply of the first reset cancellation signal and supply of the second reset cancellation signal until supply of both of the first power and the second power starts. (As shown in Fig. 4-6, signals of the selection of the frequency to change the clock frequency 915-917 is triggered by “frequency selecting signal” and “MUX 905,” which is not supplied until the supplying power to the modules A-E. Thus, the signals of the selection of the frequency to change the clock frequency limited until supplying power to the modules are interpreted as limits supply of the first reset cancellation signal and supply of the second reset cancellation signal until supply of both of the first power and the second power starts.)

Regarding claim 12, Sasaki in view of ONO and further in view of SASAKAWA teaches all the limitations of the information processing apparatus according to claim 1, as discussed above.
Shinto further teaches wherein whether control of the limitation of supply of the first clock signal and the limitation of supply of the second clock signal is individual or common is switchable. (“First embodiment” & “Second embodiment” The first embodiment shown in Fig. 3 teaches that control of supply of the first clock signal and the limitation of supply of the second clock signal is individual. The second embodiment shown in Fig. 6 teaches that control of supply of the first clock signal and the limitation of supply of the second clock signal is common. As discussed in [0051], the invention of Shinto adapts either the first embodiment or the second embodiment, which is interpreted as switchable.) 

Regarding claim 13, Sasaki in view of ONO and further in view of SASAKAWA and further in view of Shinto teaches all the limitations of the information processing apparatus according to claim 12, as discussed above.
Shinto further teaches wherein how to control the limitation of supply of the first clock signal and the limitation of supply of the second clock signal is switched in accordance with a target directly or indirectly controlled by the first control circuit or in accordance with a purpose. ([0051] “In the first embodiment, timing of the supply of a clock signal is controlled on a module-by-module basis, thereby exercising control in such a manner that the range of fluctuation in driving voltage will not exceed a predetermined range. Described in a second embodiment is an arrangement in which the frequency of the clock signal is changed in a stepwise fashion, thereby performing control in such a manner that the range of fluctuation in driving voltage will not exceed a predetermined range.” The control of the limitation of supply of the first clock signal and the limitation of supply of the second clock signal is in accordance with a purpose to keep the range of fluctuation in driving voltage not to exceed a predetermined range.) 

Regarding claim 15, Sasaki in view of ONO and further in view of SASAKAWA and further in view of Shinto teaches all the limitations of the information processing apparatus according to claim 13, as discussed above.
Shinto further teaches wherein how to control the limitation of supply of the first reset cancellation signal and the limitation of supply of the second reset cancellation signal is switched in accordance with a target directly or indirectly controlled by the first ([0051] “Described in a second embodiment is an arrangement in which the frequency of the clock signal is changed in a stepwise fashion, thereby performing control in such a manner that the range of fluctuation in driving voltage will not exceed a predetermined range.” [0058] “On the basis of a frequency selecting signal that enters from the module A 909, the clock selecting circuit 905 outputs any one of the clock signals that is input thereto.” [0059] “the frequency of the clock signal is changed in a stepwise manner, thereby suppressing a sudden fluctuation in power supply voltage.” The frequency selecting signals for different dividers from the module A, which are interpreted as the first reset cancellation signal and the second reset cancellation signal, are changed in order to suppress a sudden fluctuation in power supply voltage, which is interpreted as with a target directly or indirectly controlled by the first control circuit or in accordance with a purpose. The frequency selecting signals for higher frequency are limited until the fluctuation in power is stabilized.) 	

Regarding claim 14, Sasaki in view of ONO and further in view of SASAKAWA teaches all the limitations of the information processing apparatus according to claim 1, as discussed above.
Shinto further teaches wherein how to control the limitation of supply of the first reset cancellation signal and the limitation of supply of the second reset cancellation (Fig. 2, 3, 5, 6. As discussed above, the first embodiment as shown in Fig. 2 and 3 controls the modules individually. The limitation of supply of the first reset cancellation signal, which triggers control of the supply of clock signals for the next module such as steps of S103, S105, S107, S109, and S111, is interpreted as control of the limitation of supply of the first reset cancellation signal and the limitation of supply of the second reset cancellation signal is switched to different modules to suppress a sudden fluctuation in power supply voltage, which is interpreted as in accordance with a target directly or indirectly controlled by the first control circuit or in accordance with a purpose. The second embodiment as shown in Fig. 5 and 6 controls the modules commonly with the frequency selecting signals to switch different dividers as shown in Fig. 5 and Fig. 6 are to limited until the fluctuation in power is stabilized, which is interpreted as in accordance with a target directly or indirectly controlled by the first control circuit or in accordance with a purpose.) 

Response to Arguments
Applicant’s arguments, see Remarks, filed on 7/23/2021, with respect to “Discussion of Claim Interpretation under 35 U.S.C. 112(f)” and “Discussion of Claim Rejections Under 35 U.S.C. 112(b)” have been fully considered and are persuasive.  The 1-17 has been withdrawn. The claim rejection of claim 17 has been withdrawn.

Applicant's arguments filed on 7/23/2021 with respect to “Discussion of Claim Rejection under 35 U.S.C. 102 and 35 U.S.C. 103” have been fully considered but they are not persuasive.

Applicant argues that
On page 14 of the Office Action, the Office mentioned the signal "P RDY" shown in FIG. 1 0A and described in para. [0058] of Sasaki and interpreted this signal as an enable signal line. 
However, referring to FIG. 10A of Sasaki reproduced in the following, the signal of CLK_ G is only controlled by the signal of CLK_EN, and the signal "P RDY" of Sasaki is NOT used to control the signal CLK_G.
…
Comparatively, as shown in FIGs. 11 A to 11 K of the present application, the signals CLK_A and CLK_B are controlled by ENB_A and ENB_B, i.e., the first enable signal line and the second enable signal line.
Remarks Page 10

1. Sasaki teaches that CLK_EN is activated when P_RDY is received. ([0038], [0039], [0046], [0052]) The P_RDY is a trigger to activate CLK_EN, which then control the supply of the clock signal. ([0046], [0052]) Thus, the control of the supply of the clock signal is initiated by receiving P_RDY, which is interpreted as the supply of the clock signal is controlled by P_RDY or a enable signal line. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shivaray et al. (United States Patent US 10234505) teaches clock generation for integrated circuit testing. Each of clock generator generates a set of clock pulses having a frequency in response to receipt of a clock trigger signal and an enable signal. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/H.K./Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187